Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 112(b) rejection and 35 USC 103 rejection of claims 1-12 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 are allowed.
The most pertinent prior arts are Oonuki, Kessler and newly discovered prior art Montgomery US 20120281227. In combination, the prior arts do not teach “a medium holding unit holding a medium that propagates the ultrasonic waves provided between the ultrasonic transducer and the semiconductor device, the medium holding unit including a tubular member slidably provided to an end of the ultrasonic transducer, and forming a holding space having variable capacity to hold the medium.” At most newly discovered prior art teaches an adjustable coupling element, but it does not teach the specifics of it being a tubular member that is slidably attached to an end of the ultrasonic transducer. The amended claim limitation allows for the transducer to accurately control the amount of medium needed for wave propagation. There is no evidence within the prior art which anticipate nor render obvious this limitation. Applicant’s remarks (page 2) discuss the differences between the claimed invention and prior arts. For these reasons, the claimed invention is distinguishable from the prior arts and the claims are in a condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863